UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-6903



GLENDA MAY DEAL,

                                               Plaintiff - Appellant,

          versus


E. MONTGOMERY      TUCKER,   Chairman,   Virginia
Parole Board,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond.     Richard L. Williams, Senior
District Judge. (CA-96-683-3)


Submitted:   August 12, 1997                Decided:   August 27, 1997


Before HALL and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Glenda May Deal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glenda Deal appeals the district court's order dismissing her

complaint under 42 U.S.C. § 1983 (1994). Deal's case was referred

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).

The magistrate judge recommended that relief be denied and advised

Deal that failure to file timely objections to this recommendation
could waive appellate review of a district court order based upon

the recommendation. Despite this warning, Deal failed to object to

the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's rec-
ommendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Deal has waived appellate review by

failing to file objections after receiving proper notice. Accord-

ingly, we affirm the judgment of the district court. We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2